

EXHIBIT (10-26)




The Procter & Gamble 2014 Stock and Incentive
Compensation Plan - Additional Terms and Conditions








--------------------------------------------------------------------------------


RSU Form BOD


pglogo.jpg [pglogo.jpg]


FORM BOD AWARD AGREEMENT

--------------------------------------------------------------------------------

<NAME>
<DATE>



Subject: Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company (“Company”) hereby
grants to you Restricted Stock Units (“RSUs”) of Procter & Gamble Common Stock
as follows:
 
Number of Restricted Stock Units:
[# SHARES]
 
Grant Date:
[GRANT_DATE]
 
Vest Date:
[DATE (Day Before Next Annual Meeting Following Grant)]
 
Original Settlement Date:
One Year Following Termination of Directorship

This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), and this Award
Agreement, including Attachment A-BOD. Any capitalized terms used in this
Agreement that are not otherwise defined herein are defined in the Plan.


Voting Rights and Dividend Equivalents
As a holder of RSUs, during the period from the Grant Date until the date the
RSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional RSUs (“Dividend Equivalent
RSUs”). The number of Dividend Equivalent RSUs will be determined as follows:
multiply the number of RSUs and Dividend Equivalent RSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent RSUs will be subject to
the same terms and conditions as the original RSUs that gave rise to them,
including vesting and settlement terms, except that if there is a fractional
number of Dividend Equivalent RSUs on the date the RSUs are paid, the Dividend
Equivalent RSUs will be rounded up to the nearest whole number of RSUs. This
Award represents an unfunded, unsecured right to receive payment in the future,
and does not entitle you to voting rights or dividend rights as a shareholder.


Vesting and Payment
If you remain a Non-Employee Director through the Vest Date, the Award will be
paid on the Original Settlement Date or Agreed Settlement Date, whichever is
applicable, except in the case of death or Disability. In the case of death or
Disability, the Award will be fully vested and payment will be made by the later
of the end of the calendar year or two and a half months following the date of
death or Disability, as applicable.


Notwithstanding the foregoing, in the event of a Change in Control, payment
shall be made pursuant to the terms provided in the Plan.


Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.


Deferral Election
At any time prior to Termination of Directorship, you and the Company may agree
to postpone the Original Settlement Date to such later date (“Agreed Settlement
Date”) as may be elected by you, which date shall be at least five years later
than the Original Settlement Date and in accordance with Internal Revenue Code
Section 409A.


This Award Agreement including Attachment A-BOD, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understanding and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award may be brought in any
federal or state court located in Hamilton County, Ohio, USA, and you hereby
agree to accept the jurisdiction of these courts and consent to service of
process from said courts solely for legal actions related to this Award.
 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer



10-14-2014

--------------------------------------------------------------------------------

RSU Form BOD


Attachment A-BOD


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) the Award will not be interpreted to form an employment
relationship with P&G; and furthermore, the Award will not be interpreted to
form an employment contract with P&G; vii) the future value of the shares
purchased under the Plan is unknown and cannot be predicted with certainty, may
increase or decrease in value and potentially have no value; viii) my
participation in the Plan shall not interfere with the ability of P&G to
terminate my directorship at any time, with or without cause; ix) and no claim
or entitlement to compensation or damages arises from the termination of the
Award or the diminution in value of the Award or shares purchased and I
irrevocably release P&G from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, The Procter & Gamble Company and its
subsidiaries and affiliates (“P&G”) for the exclusive purpose of implementing,
administering and managing my participation in the Plan.


I understand that P&G holds certain personal information about me, including,
but not limited to, my name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, ,
any shares of stock or directorships held in P&G, details of all Awards or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in my favor, for the purpose of implementing,
administering and managing the Plan (“Data”). I understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in my country
or elsewhere (including countries outside the European Economic Area), and that
the recipient’s country may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative. I authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom I may elect to deposit any shares of stock acquired upon
exercise or settlement of the Award. I understand that Data will be held only as
long as is necessary to implement, administer and manage my participation in the
Plan. I understand that I may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing my local human resources representative.
I understand, however, that refusing or withdrawing my consent may affect my
ability to participate in the Plan. For more information on the consequences of
my refusal to consent or withdrawal of consent, I understand that I may contact
my local human resources representative.


Responsibility for Taxes
Regardless of any action P&G takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items is and remains my responsibility and that P&G (1) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the issuance, vesting or
exercise, settlement, the subsequent sale of shares acquired, the receipt of any
dividends or dividend equivalents or the potential impact of current or future
tax legislation in any jurisdiction; and (2) does not commit to structure the
terms of the Award or any aspect of the Award to reduce or eliminate my
liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G to satisfy all withholding and payment on
account obligations of P&G. In this regard, I authorize P&G to withhold all
applicable Tax-Related Items from my wages or other cash compensation paid to me
by P&G or from proceeds of the sale of the shares. Alternatively, or in
addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G any amount of Tax-Related Items that P&G may be required to
withhold as a result of my participation in the Plan or my purchase of shares
that cannot be satisfied by the means previously described. P&G may refuse to
honor the exercise and refuse to deliver the shares if I fail to comply with my
obligations in connection with the Tax-Related Items as described in this
section.




10-14-2014

--------------------------------------------------------------------------------


RSU Form RTN2


pglogo.jpg [pglogo.jpg]


FORM RTN2 AWARD AGREEMENT

--------------------------------------------------------------------------------

<NAME>



Subject: RESTRICTED STOCK UNIT SERIES RTN2


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Restricted Stock Units
(“RSUs”) of Procter & Gamble Common Stock as follows:
 
Grant Date:
<GRANT DATE>
 
Stock Price on Grant Date:
<GRANT PRICE>
 
 
 
 
Number of Restricted Stock Units:
<SHARES1>
 
Vest Date:
<VEST DATE 1>
 
Settlement Date:
See Payment and Vesting Details Below
 
 
 
 
Number of Restricted Stock Units:
<SHARES2>
 
Vest Date:
<VEST DATE 2>
 
Settlement Date:
See Payment and Vesting Details Below
 
 
 
 
Total Number of Restricted Stock Units: <TOTAL SHARES>



This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2014 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the “Plan”), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors (“Committee”), this Award
Agreement including Attachments, and the Settlement Instructions in place as may
be revised from time to time. Any capitalized terms used in this Agreement that
are not otherwise defined herein are defined in the Plan. You may access the
Plan by activating this hyperlink: The Procter & Gamble 2014 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to [_______] for assistance.


Voting Rights and Dividend Equivalents
As a holder of RSUs, during the period from the Grant Date until the date the
RSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional RSUs (“Dividend Equivalent
RSUs”). The number of Dividend Equivalent RSUs will be determined as follows:
multiply the number of RSUs and Dividend Equivalent RSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent RSUs will be subject to
the same terms and conditions as the original RSUs that gave rise to them,
including vesting and settlement terms, except that if there is a fractional
number of Dividend Equivalent RSUs on the date the RSUs are paid, the Dividend
Equivalent RSUs will be rounded up to the nearest whole number of RSUs. This
Award represents an unfunded, unsecured right to receive payment in the future,
and does not entitle you to voting rights or dividend rights as a shareholder.


Payment and Vesting
If you remain employed through the Vest Dates, the Award will be paid on the
Vest Date(s) according to the vesting schedule except if you are a
Board-Designated Section 16 Officer of the Company on the Vest Date(s) and in
the case of death, as described below. If your Termination of Employment occurs
for any reason before a Vest Date except for the reasons listed below, the Award
will be forfeited. For the purposes of this Award, Termination of Employment
will be effective as of the date that you are no longer actively employed and
will not be extended by any notice period required under local law.










38894376.1


RTN2 04-01-2017

--------------------------------------------------------------------------------

RSU Form RTN2


1.
Termination on Account of Death or Disability. In the case of death or
disability, the Award will be fully vested and payment will be made by the later
of the end of the calendar year or two and a half months following the date of
death or disability.



2.
Termination without Cause Pursuant to a Written Separation Agreement. In the
event of your Termination of Employment from the Company or a Subsidiary without
Cause, your Award is forfeited unless the Chief Human Resources Officer
authorizes the retention of the Award and you have executed a written separation
agreement with the Company that provides for retention of the Award. If the
Award is retained pursuant to CHRO authorization, the Award will be delivered on
the Vest Date(s) as long as you remain in compliance with the terms of the Plan,
the Regulations, and your separation agreement.



3.
Vesting for Board-Designated Section 16 Officers. Payment will be on the Vest
Date(s) except when the Vest Date(s) is outside of an open trading window as
designated by the Company in accordance with the Company’s Insider Trading
Policy and the Section 16 Officer does not have a valid 10b5-1 plan in place
instructing the sale of Common Stock to cover taxes and administrative costs, in
which case payment will be made on the first day of the first such open trading
window following the Vest Date(s).



Notwithstanding the foregoing, in the event of a Change in Control, payment
shall be made pursuant to the terms provided in the Plan.


Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.


This Award Agreement including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award, including Article 6 of
the Plan, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award.    
 
THE PROCTER & GAMBLE COMPANY
 
 
 
Mark Biegger
 
Chief Human Resources Officer































































38894376.1


RTN2 04-01-2017

--------------------------------------------------------------------------------

RSU Form RTN2


Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
(“P&G”), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer (“Employer”); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my employer and shall not
interfere with the ability of my employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates (“P&G”) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.






38894376.1


RTN2 04-01-2017